Citation Nr: 0840039	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  05-30 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for hemorrhoids, 
currently evaluated as 10 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.K.





ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from January 1948 to April 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from January 2002 and March 2006 rating decisions by 
the above Department of Veterans Affairs (VA) Regional Office 
(RO).

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing at the above VARO in June 
2007; a transcript is of record.

This claim was previously before the Board in November 2007, 
at which time the Board remanded the veteran's claim for 
additional development.  The requested development has been 
completed, and the claim is properly before the Board for 
appellate consideration.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2008).


FINDINGS OF FACT

1.  The veteran's hemorrhoids are characterized by occasional 
pain, swelling, and bleeding.

2.  The veteran is service connected for the following 
disabilities: right shoulder injury with rotator cuff 
pathology, evaluated as 20 percent disabling; traumatic 
neuritis of the right radial nerve, evaluated as 20 percent 
disabling; fracture of the right humerus, with muscle damage, 
group VI, evaluated as 10 percent disabling; hemorrhoids, 
evaluated as 10 percent disabling; scar, right upper 
extremity, evaluated as 10 percent disabling; and loss of 
motion and grip, right hand, evaluated as noncompensable.  
His combined service-connected disability evaluation is 50 
percent.

3.  The veteran's service-connected disabilities do not 
prevent him from securing and following some type of 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 4.7, 4.114 (2008), Diagnostic 
Code (DC) 7336 (2008).

2.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1) (2008).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that such worsening has on the claimant's employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant.

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44.  

In March 2001, May 2002, and September 2005, VA sent the 
veteran letters informing him of the types of evidence needed 
to substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from other Federal 
agencies.  He was advised that it is his responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Although no longer required, the appellant was also asked to 
submit evidence and/or information in his possession to the 
RO.

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the January 2002 rating 
decision, March 2006 Rating Decision, May 2003 SOC, February 
2007 SOC, and March 2008 SSOC explained the basis for the 
RO's action, and the SOCs and SSOC provided him with 
additional 60-day periods to submit more evidence.  It 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in the September 2006 and January 
2008 letters which VA sent to the veteran.  The VCAA duty to 
notify has not been satisfied with respect to the additional 
requirements for an increased-compensation claim as recently 
delineated by the Court in Vazquez-Flores, supra.  We find, 
however, that the notice errors did not affect the essential 
fairness of the adjudication because the letters, rating 
decision, and SOCs discussed above, together with the 
substantial development of the veteran's claim before and 
after providing notice, rendered the notice and timing errors 
non-prejudicial.  In this regard, the Board notes that, while 
the VCAA letters did not specifically conform to the 
requirements provided in Vazquez-Flores, supra, the veteran 
was advised of his opportunities to submit additional 
evidence and was informed that, at a minimum, he needed to 
submit evidence showing his service-connected disability had 
increased in severity.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law and Analysis

A.  Increased Rating for Hemorrhoids

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 7336 provides ratings for internal or 
external hemorrhoids.  Mild or moderate hemorrhoids are rated 
noncompensably (0 percent) disabling.  Large or thrombotic 
hemorrhoids, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences, are rated 10 percent 
disabling.  Hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures, are rated 20 percent 
disabling.  38 C.F.R. § 4.114. 

At an October 2005 VA examination, the veteran was found to 
have sphincter control, no fecal leakage, and occasional 
bleeding from hemorrhoids.  It was noted that the veteran 
periodically received Anusol treatment for hemorrhoids.  The 
examiner noted that the veteran had internal and external 
hemorrhoids, and diagnosed him with hemorrhoids, rectal, 
symptomatic.




At November 2005 VA treatment it was noted on digital rectal 
examination that the veteran had non-thrombosed external 
hemorrhoids with no fissures, fistulas, or masses.  In 
addition, he had non-bleeding internal hemorrhoids.

In January 2008 the veteran underwent a VA rectum and anus 
examination.  His  symptoms were occasional pain and swelling 
of hemorrhoids.  There was no diarrhea, tenesmus, anal 
itching, or fecal incontinence.  The veteran had occasionally 
noticed blood in his bowel movements on the tissue paper, he 
noticed bright red blood in his stools three to four times a 
month.  There was no thrombosis of the hemorrhoids and the 
veteran did not take any treatment.  On examination, there 
was no colostomy, fecal leakage, or fissures.  Internal 
hemorrhoids were noted on a colonoscopy.  The examiner 
diagnosed the veteran with internal hemorrhoids, non-
bleeding, and he noted that he reviewed the veteran's claims 
file.

The Board has carefully reviewed the evidentiary record, and 
finds that the preponderance of the evidence is against the 
veteran's service-connected hemorrhoids as presenting more 
than the symptomatic picture associated with a 10 percent 
evaluation.  Hemorrhoids, external or internal, with 
persistent bleeding and with secondary anemia, or with 
fissures, are simply not shown.  Thus, criteria for a 
compensable rating for hemorrhoids are not present under DC 
7336.  See 38 U.S.C.A. § 4.114.  Accordingly, the 
preponderance of the evidence is against assignment of a 
compensable evaluation for the veteran's hemorrhoids.

The Board has reviewed the entire record and finds that the 
10 percent rating assigned by virtue of this decision for 
hemorrhoids reflects the most disabling this disease has been 
during the claim and appeal period.  Thus, the Board 
concludes that a staged rating for this disorder is not 
warranted.  See Hart, supra.

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine does not apply, and 
there is no basis to grant an increased rating.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


B.  TDIU

The veteran contends that he is unable to secure gainful 
employment due to his service-connected disabilities.

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 
60 percent or more, or, if there are two or more 
disabilities, there is at least one disability ratable at 40 
percent or more and additional disabilities to bring the 
combined rating to 70 percent or more.  The veteran's 
employment history, his educational and vocational 
attainment, as well as his particular physical disabilities, 
are to be considered in making a determination on 
unemployability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training, and previous 
work experience, but not to his age or to any impairment 
caused by non-service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

The veteran's service-connected disabilities are: right 
shoulder injury with rotator cuff pathology, evaluated as 20 
percent disabling; traumatic neuritis of the right radial 
nerve, evaluated as 20 percent disabling; fracture of the 
right humerus, with muscle damage, group VI, evaluated as 10 
percent disabling; hemorrhoids, evaluated as 10 percent 
disabling; scar, right upper extremity, evaluated as 
10 percent disabling; and loss of motion and grip, right 
hand, evaluated as noncompensable.  His combined service-
connected disability evaluation is 50 percent.  Since the 
veteran does not have one service-connected disability rated 
at least 60 percent, or two or more disabilities with a 
combined rating of at least 70 percent, with one disability 
rated at 40 percent, the initial criteria for schedular 
consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) 
are not met.

However, a TDIU evaluation can still be awarded if it is 
established by the evidence of record that service-connected 
disabilities have rendered the veteran unable to secure and 
follow substantially gainful employment.  If this is 
established, the case is to be sent to the Director of 
Compensation and Pension for extraschedular consideration.  
See 38 C.F.R. §§ 3.340(a), 3.341(a), and 4.16(b).

In the instant case, the veteran wrote in his September 2006 
claim for TDIU that he is unable to secure or follow any 
substantially gainful occupation because of his service-
connected right shoulder injury with rotator cuff pathology, 
right arm injuries, and right hand injury.  He did not 
indicate that he had become too disabled to work.

VA treatment records show that he veteran has been treated 
for conditions that include chronic obstructive pulmonary 
disease (COPD), coronary artery disease, hypertension, 
peripheral vascular disease, syncope, hearing loss, diplopia, 
osteopenia, and right upper extremity disorders.

At an October 2006 VA examination, the veteran reported pain 
in the right cervical and right shoulder areas which was 
constant and chronic.  He had difficulty with routine 
activities of daily living because of the discomfort, and 
needed assistance to get out of the tub and to get dressed.  
The veteran reported dyspnea and dizziness when he walked 50 
feet, and it was noted that he had a diagnosis of 
osteoporosis and COPD.  The examiner opined that the veteran 
could not be employed in any activity requiring physical 
activity to the right upper extremity due to his service 
connected disabilities.  It was also noted that the veteran 
has cervical spine degenerative arthritis that is not 
secondary to his service connected shoulder disorder.  In 
addition, he was diagnosed with COPD, hypertension, coronary 
artery disease, post pace maker insertion, post abdominal 
aortic aneurysm repair, history of syncope, and status post 
lumbar fusion.




The veteran testified at his June 2007 hearing that he last 
worked in 1991, when he retired from his full-time job of 39 
years under medical conditions.  Ms. K testified that the 
veteran had two strokes just before his retirement.  The 
veteran said that after his stokes the right side of his body 
was paralyzed and that he underwent therapy to recover, 
although his right leg still drags.

After a careful review of the evidence, the Board finds that 
entitlement to TDIU has not been established.  Although the 
record indicates that the veteran would be unable to perform 
work involving physical activity with the right upper 
extremity, there is no indication that his service-connected 
disabilities would prevent all forms of gainful employment.

We recognize the sincerity of the arguments advanced by the 
veteran that he is precluded from gainful employment by his 
service-connected disabilities.  However, the resolution of 
issues that involve medical knowledge, such as the diagnosis 
of a disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  It is true that while the 
veteran's lay statements may be competent to as to lay-
observable residuals of his service connected disabilities, 
the veteran has presented no evidence that he has the 
expertise needed to render an opinion as to the impact that 
these conditions have upon his ability to work.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Currently, the objective 
evidence shows that the veteran's service-connected 
disabilities do not preclude all forms of gainful employment.

While the veteran's contentions have been carefully and 
sympathetically considered, they are outweighed by the 
absence of medical evidence to support the claim.  The 
preponderance of the evidence is thus against the claim for 
TDIU, and, therefore, the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.


ORDER

A rating in excess of 10 percent for hemorrhoids is denied.

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities is denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


